Citation Nr: 0001760	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  96-42 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for a partial complex seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979, and from December 1979 to December 1995.

The current appeal arose from a March 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware.  The RO, in pertinent part, granted 
entitlement to service connection for a seizure disorder with 
assignment of 10 percent evaluation effective January 1, 
1996.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) in 
Washington, D.C. in June 1998.

In September 1998 the Board remanded the case to the RO for 
further development and adjudicative actions.

In August 1999 the RO granted entitlement to an increased 
evaluation of 40 percent for a partial complex seizure 
disorder effective from January 1, 1996.  The RO also granted 
entitlement to service connection for head trauma with 
headaches and memory impairment with assignment of a 10 
percent evaluation effective January 1, 1996.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The veteran is not shown to have at least 1 major seizure in 
4 months over the last year; or 9-10 minor seizures per week.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 
percent for a partial complex seizure disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8911 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses the veteran 
was diagnosed with and treated for a seizure disorder.

VA conducted a general medical examination of the veteran in 
February 1996.  He reported that during the late 1980's he 
was lying in his bed when he experienced a seizure.  The 
pertinent diagnosis was seizure disorder.  He was noted to be 
stable on anti-epileptic drugs.

VA conducted an epilepsy and narcolepsy examination of the 
veteran in February 1996.  It was recorded that he had a 
history of partial complex seizures with secondary 
generalization.  He got approximately 10-15 major seizures 
per year.  As to minor seizures he described them as 
lightheadedness and the frequency depended on the amount of 
stress he was under, but he was able to carry out his 
activities or got enough warning to pause when that sensation 
occurred.

The appellant was hospitalized for observation and evaluation 
of seizure activity by VA in early March 1997.  The attendant 
physician noted that he had examined the veteran several 
times and was not able to find any abnormality on general 
examination, and he had a normal, nonfocal neurological 
examination.  He was admitted for long term 
electroencephalographic monitoring with a plan to find out 
the cause of his multiple complaints, and if epilepsy was the 
cause of his condition.  No epileptogenic activity was seen 
on this study.  No clinical seizures were reported while the 
veteran was in the hospital.

The veteran provided testimony before the undersigned in 
Washington, D.C. in June 1998.  He described his 
symptomatology which he believed was reflective of his 
seizure disorder.



A September 1998 VA neurology outpatient treatment record 
shows the veteran reported in his diary 6 spells in April, 5 
in May, 3 in June, 8 in July, 2 in August, and 4 in November 
in 1997.  He reported 1 in January, April and May, 3 in June, 
1 in July, and 3 in August of the current year.  He was 
reported to be teaching and going for a Master's Degree.  He 
related memory difficulties.  He was unable to identify any 
antecedent triggers.

VA conducted a neuropsychological examination of the veteran 
in December 1998.  He was reported to have an Associate's 
Degree in electronics, a Bachelor's Degree in history, and a 
Bachelor's degree in psychology.  He stated that he had 
nearly completed the requirements for a Master of Arts Degree 
in Psychology.  Presently he was teaching psychology, 
sociology, human development and history at a local community 
college.  He stated he had lost two jobs as the result of his 
seizures.  He continued to have small seizures which caused 
him inability to speak.  Currently he was experiencing memory 
difficulties.  He was concerned about his present teaching 
position.

During evaluation no serious sensory or motor deficits were 
evident, and the veteran's left hand was predominant.  He 
approached testing in a most pleasant, cooperative manner.  
He worked carefully and persistently and appeared to put 
forth good effort.  It was felt that the results were an 
accurate reflection of his present functioning.  The 
diagnostic impression shows his performance was suggestive of 
possible mild cortical impairment.

VA conducted an epilepsy and narcolepsy examination of the 
veteran in December 1998.  The frequency of his minor 
seizures was reported as (in 1997), 6 in April, 5 in May, 3 
in June, 8 in July, 2 in August, and 4 in November.  In 1998 
he had 1 in January, 1 in April, 1 in May, 3 in June, 1 in 
July, 3 in August, and 2 on October 12.  


One of his seizures occurred while he was teaching.  He 
reported another seizure in the latter part of October and 
November.  He reported trouble with remembering people and 
events.  The examiner noted that the testing of the veteran 
and his history was consistent was partial complex seizures.  
He had headaches which may be a manifestation of subclinical 
seizures.  Tegretol was said to cause mental confusion as 
well as headaches.  

In a February 1999 addendum to the December 1998 VA 
examination report, the examiner recorded that the veteran 
had partial complex seizures with secondary general seizure 
10 to 15 times per year.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

Where entitlement to compensation has already been 
established and an increase in the disability rating is an 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged"

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

Epilepsy, grand mal, is to be rated under the general rating 
formula for major seizures.  38 C.F.R. § 4.124a; Diagnostic 
Code 8910.

Epilepsy, petit mal, is to be rated under the general rating 
formula for minor seizures.  38 C.F.R. § 4.124a; Diagnostic 
Code 8911.

Note (1): A major seizure is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.

Note (2): A minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).

The generalized rating formula for major and minor epileptic 
seizures is as follows:

Averaging at least 1 major seizure per month over the last 
year...................100%;

Averaging at least 1 major seizure in 3 months over the last 
year.................80%;

Averaging at least 1 major seizure in 4 months over the last 
year; or 9-10 
minor seizures per 
week.........................................................
........................60%;

At least 1 major seizure in the last 6 months or 2 in the 
last year; or
Averaging at least 5 to 8 minor seizures weekly                                            
40%;


At least 1 major seizure in the last 2 years; or at least 2 
minor seizures 
in the last 6 
months.......................................................
..................................20%;

A confirmed diagnosis of epilepsy with a history of 
seizures........................10%.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an initial evaluation in excess of 40 
percent for his partial complex seizure disorder is well 
grounded.  38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The veteran's assertions 
concerning the severity of his partial complex seizure 
disorder ( that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
initial evaluation in excess of 40 percent for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that in view of the September 
1998 remand of the case to the RO for further development, 
all relevant facts have been properly developed.  

No further assistance to the veteran is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v. 
Derwinski, 1 Vet. App. 519 (1991).

The Board's review of the evidentiary record shows that the 
veteran essentially has been reported to have suffered from 
approximately 28 minor seizures in 1998 and approximately 14 
in 1999.  The RO has assigned a 40 percent evaluation as most 
closely reflecting the frequency of the veteran's seizures 
with application of the general formula for rating minor 
seizure activity.  The veteran's description of the frequency 
of his seizures does not model the rating formula.  His 
seizures have been erratic.  For the year 1998 it may be said 
that he averaged 2 minor seizures per week, and 2 minor 
seizures per month in 1999.

The current 40 percent evaluation contemplates an average of 
at least 5 to 8 minor seizures weekly.  At no time has the 
veteran been found to experience at least 5 to 8 minor 
seizures on a weekly basis.  The Board is of the opinion that 
the current 40 percent evaluation adequately compensates the 
veteran for the nature, extent of severity, and above all 
frequency of the seizures as reported by the veteran himself.  
The next higher evaluation of 60 percent requires at least 9 
to 10 minor seizures per week.  This has by no means been 
shown by the evidence of record.  No question has been 
presented as to which of two evaluations would more properly 
classify the severity of the appellant's partial complex 
seizure disorder.  38 C.F.R. § 4.7.

In view of the denial of entitlement to an initial evaluation 
in excess of 40 percent for the appellant's partial complex 
seizure disorder, the Board finds no basis exists upon which 
to apply "staged" ratings as enunciated in Fenderson, 
supra.

The Court has held that the Board is not precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.
In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the veteran the criteria for assignment of an 
extraschedular evaluation, it did not actually discuss the 
provisions in light of his claim.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard the 
Board notes that while the veteran reports he lost two 
previous jobs as the result of his partial complex seizure 
disorder, the record nonetheless shows that he is currently 
gainfully employed.  Marked interference has accordingly not 
been shown by the evidence of record.

His partial complex seizure disorder has not required 
frequent periods, much less any periods of inpatient care.  
The schedular criteria adequately compensate the veteran for 
the current nature and extent of severity of his partial 
complex seizure disorder.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for his partial complex 
seizure disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for a partial complex seizure disorder is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

